Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the RCE/ amendment filed November 4, 2021.  Claims 1-4, 6-9, 11-12, 16-18, and 20-23 are pending.
The prior rejections have been withdrawn in view of the amendment and remarks. 
Claims 1-4, 6-9, 11-12, 16-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite a method and a system for managing orders prior to a travel event and during the travel event.  Such a combination is not taught, suggested, or made obvious by the prior art of record.  The amendment has traversed 112(b) issues.  With respect to the written description requirement, applicant has pointed out relevant portions in the specification.  While the disclosure is lacking in details with respect to the wireless reader, particularly with respect to the cart, upon reconsideration, the Examiner has decided that sufficient details are found in the specification. The use of RFID tags and associated readers to manage inventory is generally known.  With respect to the rejections under 101, the amended claims pertain to an end-to-end inventory control system and method.  Thus, it is substantially more than an abstract idea. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



December 18, 2021